     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 1 of 15



 1    WO
 2
 3
 4
 5
 6
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Greg Moore, et al.,                               No. CV-19-00290-TUC-RM (LAB)
12
                   Plaintiffs,                         ORDER
13
     v.
14
     Sean Garnand, et al.,
15
                   Defendants.
16
17          Pending before the Court are three appeals by Plaintiffs of Magistrate Judge Leslie
18    A. Bowman’s Orders granting Defendants’ and non-party City of Tucson’s Motions to
19    Quash. The appeals will be denied, and the Orders affirmed, except for the Appeal of the
20    Order Quashing Plaintiffs’ Subpoena of Robin Newgren and the Internal Revenue
21    Service (“IRS”) (Docs. 96, 135), which will be granted in part.
22          I.     Background
23          The Plaintiffs in this case, Greg and Patricia Moore, allege that their constitutional
24    rights were violated when the Defendants, Detective Sean Garnand and Sergeant Dain
25    Salisbury, who are both employed by the Tucson Police Department (“TPD”), sought and
26    executed search warrants in connection with an arson investigation into the destruction of
27    the Forgeus Apartments on June 8, 2017. (Doc. 74 at 1.) Plaintiffs bring this action
28    pursuant to 42 U.S.C. § 1983. (Doc. 1 at 4.)
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 2 of 15



 1           By Order dated October 30, 2019, Magistrate Judge Bowman, to whom this case
 2    is referred, dismissed all claims other than Claims One through Five and Claim Eight.
 3    (Doc. 38.) In those claims, Plaintiffs allege that between June 8 and June 14, 2017,
 4    Defendants violated their constitutional rights under the First and Fourth Amendments in
 5    connection with Defendants’ investigation of the Forgeus fire. (Doc. 84 at 4.) Plaintiffs
 6    further allege that Defendants “commenced an unwarranted financial crimes investigation
 7    against Greg Moore as well as actions intended to intimidate Plaintiffs into dropping their
 8    federal claims.” (Id. at 5.) Specifically, Claim One alleges that, on June 9, 2017,
 9    Defendants seized and arrested Plaintiff Greg Moore without probable cause” and that
10    Defendant Garnand used excessive force, in violation of the Fourth Amendment. (Doc. 1
11    at 15-16). Claim Two alleges that Defendant Garnand seized and arrested Plaintiff “in
12    retaliation for Plaintiffs’ counsel’s advice to Mr. Moore to remain silent, and because of
13    Plaintiff’s compliance with that advice,” in violation of the First Amendment. (Id. at 17.)
14    Claim Three alleges that, on June 14, 2017, Defendant Garnand submitted a warrant
15    application without probable cause, and that both Defendants executed the invalid search
16    warrant at Plaintiffs’ home and business, searching the locations and seizing property
17    without probable cause and beyond the scope of the warrant, in violation of the Fourth
18    Amendment. (Id. at 17-18.) Claim Four alleges that Defendant Garnand seized and
19    arrested Plaintiff Patricia Moore, in violation of the Fourth Amendment. (Id. at 18.)
20    Claim Five alleges that Defendants swore out and executed the warrant and engaged in
21    other actions against Plaintiffs on June 14, 2017 “in retaliation for Plaintiff Greg Moore’s
22    having engaged in expression protected under the First and Fourteenth Amendments,” in
23    violation of the First Amendment. (Id. at 19.) Claim Eight alleges that Defendants’
24    actions of “opening a financial fraud investigation of the Moores and any ‘affiliated’
25    companies, [] applying for the four (4) Grand Jury subpoenas on the Company Entities, []
26    continuing efforts to induce the IRS to open a criminal investigation against Plaintiffs,
27    and [] continuing to investigate the Plaintiffs without reasonable suspicion that any crime
28    has been committed” were motivated by retaliatory animus “because of Greg Moore’s


                                                 -2-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 3 of 15



 1    protected expression [] on June 9, 2017,” because of Plaintiff’s filing a civil rights action
 2    (described in the Complaint), and “because of Plaintiff’s requests for disclosure of public
 3    records of the investigative activities of Defendants,” in violation of the First
 4    Amendment. (Id. at 21.)
 5           TPD is conducting an ongoing investigation into the fire that destroyed the
 6    apartments; Plaintiffs are, or were, suspects in the arson case. (Doc. 74 at 1; Doc. 92 at
 7    2.) By Order dated December 13, 2019, Magistrate Judge Bowman granted Defendants’
 8    Motion for Assertion of the Law Enforcement Investigatory Privilege. (Doc. 74.)
 9    Plaintiffs appealed that decision. On March 24, 2020, this Court affirmed Judge
10    Bowman’s Order, barring discovery of the investigative files relating to the arson while
11    the investigation is ongoing. (Doc. 113.) On May 8, 2020, this Court denied Plaintiffs’
12    Motion for Reconsideration of the March 24, 2020 Order and ordered Defendants to
13    provide a status update and a predicted timeline for completion of the investigation to
14    Magistrate Judge Bowman in order to facilitate a timely resolution of the investigation so
15    that this case may go forward. (Doc. 154.)
16           II.    Standard of Review
17           A party may serve and file objections to a magistrate judge’s non-dispositive order
18    within 14 days after being served with a copy. Fed. R. Civ. P. 72. “The district judge in
19    the case must consider timely objections and modify or set aside any part of the order that
20    is clearly erroneous or is contrary to law.” Id.; see also 28 U.S.C. § 636(b)(1)(A). “A
21    judicial finding is deemed to be clearly erroneous when it leaves the reviewing court with
22    a definite and firm conviction that a mistake has been committed.” Darjee v. Betlach, No.
23    CV-16-00489-TUC-RM, 2018 WL 4214438, at *12 (D. Ariz. Sept. 5, 2018) (internal
24    quotation marks omitted). The Court “may affirm the magistrate judge’s ultimate
25    conclusion on a different basis.” Suzuki v. Helicopter Consultants of Maui, Inc., No. 13-
26    0075 JMS/KJM, 2016 WL 3753079, at *6 (D. Haw. July 8, 2016) (citing United States v.
27    Pope, 686 F.3d 1078, 1080 (9th Cir. 2012)).
28    ....


                                                   -3-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 4 of 15



 1           III.   Discussion
 2           Plaintiffs have appealed three of Magistrate Judge Bowmans’ Orders granting
 3    Defendants’ Motions to Quash.
 4           Unless otherwise limited by court order, parties may obtain discovery regarding
 5    any nonprivileged matter that is relevant to any party’s claim or defense. Fed. R. Civ. P.
 6    26(b)(1). “Generally, the purpose of discovery is to remove surprise from trial
 7    preparation so the parties can obtain evidence necessary to evaluate and resolve their
 8    dispute.” Compass N. Indus. LLC v. Taylor, No. CV-14-00034-PHX-GMS, 2014 WL
 9    2779175, at *1 (D. Ariz. June 19, 2014).
10           To obtain discovery, a party may, through the clerk of the court, issue a subpoena
11    pursuant to Rule 45 of the Federal Rules of Civil Procedure. Rule 45 also provides
12    circumstances in which a court must quash or modify a subpoena. In relevant part, the
13    Court must do so if the subpoena “(iii) requires disclosure of privileged or other protected
14    matter, if no exception or waiver applies; or (iv) subjects a person to undue burden.”
15    Fed.R.Civ.P. 45(d)(3)(A)(iii)-(iv). An evaluation of undue burden requires the court to
16    weigh the burden to the subpoenaed party against the value of the information to the
17    serving party and to consider factors including relevance, the party’s need for the
18    documents, the breadth of the document request, the time period covered, the
19    particularity with which the documents are described, and the burden imposed. Moon v.
20    SCP Pool Corp., 232 F.R.D. 633, 637 (C.D. Cal. 2005) (internal citations and quotations
21    omitted). Although Rule 45 does not list relevancy as a reason for quashing a subpoena,
22    courts have considered relevance as a factor when determining motions to quash. Id. The
23    party seeking to quash a subpoena bears the burden of persuasion under Rule 45(d)(3).
24    Compass, 2014 WL 2779175, at *1.
25       A. Appeal of Order Quashing in Part Plaintiffs’ Subpoena of State Farm
26           Insurance Company (Doc. 114)
27           On November 15, 2019, Defendants Filed a Motion to Quash Plaintiffs’ subpoena
28    duces tecum to State Farm Insurance Company (“State Farm”), or in the alternative, for a


                                                 -4-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 5 of 15



 1    protective order. (Doc. 52.) Defendants argued that the discovery sought by Plaintiffs
 2    from State Farm was outside the scope of discovery pursuant to Fed. R. Civ. P. 26(b)(1)
 3    and irrelevant pursuant to Fed. R. Evid. 401. (Id.) On March 27, 2020, Magistrate Judge
 4    Bowman granted in part the Motion to Quash, finding that the State Farm documents that
 5    are the product of State Farm’s independent investigation of the fires are relevant and
 6    discoverable but that “[r]eports generated by the Tucson Police Department or Tucson
 7    Fire Department and any references made to those reports are not discoverable because
 8    they fall under the law enforcement investigatory privilege.” (Doc. 114 at 2-3.) However,
 9    it further found that “reports generated by the Tucson Police Department or Tucson Fire
10    Department and any references made to those reports are not discoverable because they
11    fall under the law enforcement investigatory privilege.” (Id.)
12            On March 31, 2020, Plaintiffs appealed the Order. (Doc. 117.) Plaintiffs argue on
13    appeal that the magistrate judge committed clear error by applying the law enforcement
14    privilege to documents in the possession of State Farm. (Id. at 6.) Plaintiffs contend that
15    even if the privilege did apply to the law enforcement documents in State Farm’s
16    possession, prior disclosure of copies of such documents constitutes a waiver of any
17    claim of privilege in the hands of the third party. (Id. at 4) Plaintiffs also contend that the
18    magistrate judge erred in excluding State Farm’s documents that reference the City’s law
19    enforcement investigation because there is no precedent to extend the privilege to third-
20    party generated documents. (Id. at 5.) Plaintiffs further contend that discovery of the
21    Tucson Fire Department (“TFD”) documents has not been precluded and that the law
22    enforcement investigatory privilege applies, or should apply, only to TPD documents.
23    (Id.)
24            In response, Defendants argue that the Court should decline to exercise its
25    discretion to consider the Plaintiffs’ arguments related to the law enforcement privilege
26    because they were raised for the first time on appeal. (Doc. 131 at 2-6.) Defendants argue
27    that Plaintiffs were aware since September 25, 2019 that Defendants intended to assert
28    the law enforcement privilege over the information that Plaintiffs are attempting to obtain


                                                   -5-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 6 of 15



 1    from State Farm and that Plaintiffs have provided no reason why the Court should
 2    consider that argument here when they did not previously argue it before Magistrate
 3    Judge Bowman. (Id. at 6.)
 4           Defendants further contend that, if the Court does consider the privilege argument,
 5    Plaintiffs have not shown that Magistrate Judge Bowman committed clear error. (Id. at 6-
 6    8.) Defendants argue that no waiver of the law enforcement privilege occurred via
 7    disclosure of the privileged documents to third-party State Farm because TPD and State
 8    Farm “have a common interest in investigating what happened and the extent to which
 9    any crime(s) may have occurred.” (Id. at 7-8.) Defendants further contend that the record
10    shows that the assertion of privilege covers both TPD and TFD documents. (Id. at 9.)
11           The Court finds that the law enforcement privilege has not been waived as to the
12    TPD and TFD documents in the possession of State Farm and that, as stated in its
13    previous Orders on this subject, the law enforcement privilege applies to bar discovery of
14    documents related to the law enforcement investigation of the Forgeus fire. (See Docs.
15    113, 154.) Plaintiffs have not cited any authority showing that the disclosure of
16    documents covered by the law enforcement privilege to a third-party insurance carrier
17    waives the privilege. The authority cited by Plaintiffs holds only that the attorney-client
18    privilege is waived by third-party disclosure, not that the law enforcement privilege is
19    waived by such disclosure. See Weil v. Inv./Indicators, Research & Mgmt., Inc., 647 F.2d
20    18, 24 (9th Cir. 1981) (“Voluntary disclosure of the content of a privileged attorney
21    communication constitutes waiver of the privilege as to all other such communications on
22    the same subject.”); United States v. Plache, 913 F.2d 1375, 1379 (9th Cir. 1990)
23    (attorney-client privilege “may be waived by voluntary disclosure”). The authority cited
24    by Defendants indicates that the disclosure of documents covered by the law enforcement
25    privilege to State Farm does not constitute waiver. (See Doc. 131 at 8); see also Singh v.
26    S. Asian Soc’y of George Washington Univ., No. 06-574(RMC), 2007 WL 1556669, at *4
27    (D.D.C. May 24, 2007) (where party requested incident reports and investigative files
28    relating to an ongoing law enforcement investigation of a homicide, the Court found that


                                                 -6-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 7 of 15



 1    “any investigation files relating to [the] murder are protected from disclosure by the law
 2    enforcement privilege” (emphasis added)). The Court finds that permitting discovery of
 3    the law enforcement documents in State Farm’s possession would violate the law
 4    enforcement investigatory privilege and, for that reason, will affirm Magistrate Judge
 5    Bowman’s Order granting the Motion to Quash.
 6       B. Appeal of Order Quashing Plaintiffs’ Subpoena of TFD Inspector Jorge Loya
 7           and TPD Officer Jacob Smith (Doc. 118)
 8           On November 20, 2019, non-party City of Tucson (“the City”) filed a Motion to
 9    Quash the Subpoena issued to TFD Inspector Jorge Loya and the “Notice of Deposition”
10    issued to TPD Officer Jacob Smith. (Doc. 54.) After filing its Motion, the City discovered
11    that Plaintiffs issued a subpoena to Officer Smith to testify at the deposition (Doc. 73-1 at
12    3) and the magistrate judge’s Order addressed that subpoena as well. The City argues that
13    the depositions are precluded by the law enforcement investigatory privilege. (Doc. 54 at
14    2-4.) It also argues that the depositions would unduly burden the City. (Id. at 5-6.) It
15    further argues that the depositions are barred by collateral estoppel/issue preclusion
16    because the discoverability of the information sought was already litigated and resolved,
17    in favor of Defendants, in state court. (Id. at 6-8.)
18           By Order dated April 2, 2020, Magistrate Judge Bowman granted the City’s
19    Motion to Quash, finding that the requested depositions would violate the law
20    enforcement investigatory privilege. (Doc. 118.) The Order, in addressing Plaintiffs’
21    argument that non-party City of Tucson may not file the instant Motion to Quash, “finds
22    nothing in the wording of Rule 45(d)(3)(A) that precludes the City from filing the
23    pending motion” and further finds that Plaintiffs’ “proposed reading of Rule 45 would
24    leave the City with a right but no remedy.” (Id. at 2.) The Order also finds that the City
25    has standing to object to a deposition subpoena as well as a subpoena for documents
26    because “the proposed depositions are just as likely to violate the City’s privilege as
27    would be the disclosure of documents.” (Id.) The Order notes that the City previously
28    disclosed to Plaintiffs TFD Inspector Loya’s fifteen-page report on the Forgeus fire (id.,


                                                    -7-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 8 of 15



 1    Doc. 65 at 4) and holds, contrary to Plaintiffs’ arguments, that “in the context of the law
 2    enforcement privilege, the ‘release of a document only waives the privilege for the
 3    document or information specifically released, and not for related materials.’” (Id. (citing
 4    Commonwealth of Puerto Rico v. United States, 490 F.3d 50, 66 (1st Cir. 2007)).) The
 5    Order states, “This limited approach to waiver serves important interests in open
 6    government by ensuring that agencies do not forego voluntarily disclosing some
 7    privileged material out of the fear that by doing so they are exposing other, more
 8    sensitive documents.” (Id. at 2-3 (citing Commonwealth of Puerto Rico, 490 F.3d at 66).)
 9           On May 11, 2020, Plaintiffs appealed the Order. (Doc. 155.) Because the Order
10    was issued on April 2, 2020, the appeal was untimely. Fed. R. Civ. P. 72(a) (“A party
11    may serve and file objections to the order within 14 days after being served with a copy. .
12    . The district judge in the case must consider timely objections[.]”) “[O]bjections to
13    magistrate’s orders that are not timely made shall not be considered.” Fed. R. Civ. P. 72,
14    advisory committee’s note to 1991 amendment.
15           Because Plaintiffs’ appeal is untimely, the Court finds that Plaintiffs’ arguments
16    on appeal have been waived. Even if the Court were to consider the arguments, the Court
17    agrees with Magistrate Judge Bowman’s reasoning and with other courts, faced with
18    similar situations, that have reached the same result. See In re Sealed Case, 856 F.2d 268,
19    271 (D.C. Cir. 1988) (law enforcement investigatory privilege may be asserted to protect
20    testimony about or other disclosure of contents of law enforcement investigation
21    documents); Borchers v. Commercial Union Assur. Co., 874 F. Supp. 78, 80 (S.D.N.Y.
22    1995) (the possibility that plaintiffs seek to use a civil action to circumvent the criminal
23    discovery process weighs against disclosure); Commonwealth of Puerto Rico, 490 F.3d at
24    66 (release of a document only waives the law enforcement privilege for the document or
25    information that is released, and not for related materials). The Court will affirm the
26    Order granting the City’s Motion to Quash.
27    ....
28    ....


                                                 -8-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 9 of 15



 1       C. Appeal of Order Quashing Plaintiffs’ Subpoena of Robin Newgren and the
 2          Internal Revenue Service (“IRS”) (Doc. 122)
 3          On January 28, 2020, Defendants filed a Motion to Quash the Plaintiffs’ subpoena
 4    served on Robin Newgren/Internal Revenue Service or, in the alternative, for a protective
 5    order. (Doc. 96.) The subpoena commands production of “all documents, and
 6    correspondence, including electronic transmissions, relating to communications between
 7    any IRS agent, or affiliate and any representative of the Tucson Police Department,
 8    regarding Eric Gregory Moore [] and/or Patricia Moore [].” (Doc. 96-1.)
 9          Defendants argue that the deposition subpoena, which includes a document
10    production request, issued to Robin Newgren/IRS (the “Newgren/IRS Subpoena”), is an
11    attempt by Plaintiffs to make an end-run around Magistrate Judge Bowman’s December
12    13, 2019 Order accepting Defendants’ assertion of the law enforcement investigatory
13    privilege and staying discovery of the Forgeus fire investigation files. (Doc. 96 at 2-3.)
14    Defendants contend that the subpoena must be quashed to the extent it elicits privileged
15    information. (Id. at 3.) Specifically, Defendants contend that the subpoena must be
16    quashed “to the extent that Robin Newgren and/or the IRS has documents over which the
17    Law Enforcement Investigatory Privilege was asserted by City Defendants and accepted
18    by this Court, and to the extent that Robin Newgren can testify regarding those
19    documents or any information contained therein.” (Id.)
20          Defendants further contend that the information elicited in the subpoena is
21    irrelevant to Plaintiff’s claims. (Id. at 4.) Defendants contend that information in
22    possession of the IRS that may relate to the Defendant’s ongoing criminal investigation
23    of the Forgeus fires is of no consequence to Plaintiffs’ § 1983 claims because “none of
24    those claims rise, fall, or hinge on what the IRS knows or did.” (Id.) Defendants argue
25    that Plaintiff’s Complaint alleges only that Defendant Garnand gave investigative
26    documents to the IRS, and that because Plaintiffs have not alleged that the IRS did
27    anything wrong or injured them, there is no basis for the Newgren/IRS subpoena. (Id. at
28


                                                -9-
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 10 of 15



 1    4-5.) Defendants concede that non-party Newgren/IRS has not objected to the subpoena
 2    pursuant to Fed. R. Civ. P. 45(d). (Doc. 99 at 2.)
 3           In response, Plaintiffs argue that Defendants lack standing to move to quash the
 4    Newgren/IRS subpoena. (Doc. 98.) Plaintiffs further argue that, even if Defendants do
 5    have standing to move to quash the subpoena, they have failed to show their “personal
 6    right or privilege” as to the subject matter of the subpoena. (Id. at 2-3.) Plaintiffs contend
 7    that disclosure of the documents to a third party waived any assertion of privilege. (Id. at
 8    3.) They argue that Defendants have provided no authority to support their contention
 9    that Newgren could not testify as to her communications with Defendants. (Id. at 3-4.)
10    Plaintiffs further argue that the evidence sought in the Newgren/IRS subpoena is relevant
11    to Claim Eight, involving the financial crimes investigation into Plaintiffs, and that
12    Defendants have not asserted the law enforcement investigatory privilege over those
13    documents. (Id. at 4.) Lastly, Plaintiffs contend that the evidence is relevant to show “the
14    actions and motives of the named Defendants in retaliating against the Plaintiffs for Greg
15    Moore’s First Amendment expression.” (Id. at 4.)
16           In reply, Defendants make five arguments: (1) Defendants have standing to oppose
17    the Newgren/IRS subpoena on both relevance and privilege grounds; (2) Newgren/IRS’s
18    failure to object to the subpoena does not affect the Defendants’ ability to move to quash
19    or move for a protective order; (3) TPD’s provision of documents to the IRS does not
20    waive the law enforcement investigatory privilege; (4) the subpoena duces tecum is
21    patently overbroad; and (5) if the subpoena is not quashed, the Court should conduct an
22    in camera review of the IRS’s file and protect privileged material from discovery. (Doc.
23    99.)
24           By Order dated April 6, 2020, Magistrate Judge Bowman granted the Motion to
25    Quash and determined that Plaintiffs were seeking information subject to the law
26    enforcement investigatory privilege. (Doc. 122.) Magistrate Judge Bowman found that
27    the disclosure of documents that were gathered during the investigation of the Forgeus
28    fire and of communications between Defendants and INS Agent Newgren would


                                                  - 10 -
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 11 of 15



 1    “compromise the effectiveness of TPD’s investigative techniques.” (Id. at 3.) She rejected
 2    Plaintiffs’ argument that Defendants lacked standing to file a motion to quash a subpoena
 3    issued to a third party. (Id.) She further found that disclosure of the documents to third-
 4    party IRS, another law enforcement body, did not waive the law enforcement
 5    investigatory privilege. (Id. at 4.)
 6           On April 20, 2020, Plaintiffs appealed Judge Bowman’s Order to this Court. (Doc.
 7    135.) Plaintiffs argue on appeal that the Defendants’ characterization of this lawsuit as a
 8    “pretextual attempt” to gain access to the files in the open criminal investigation
 9    pertaining to them is incorrect. (Id. at 2-3.) Plaintiffs contend that the information
10    requested in the subpoena is relevant to Claim Eight, which alleges that Defendants
11    retaliated against Plaintiffs’ filing of this lawsuit by reopening a previously closed
12    financial crimes investigation into Plaintiffs. (Id. at 3.) Specifically, Plaintiffs contend
13    that, a week after they filed this lawsuit, Defendant Garnand “reached out to TPD’s
14    financial crimes unit and then to Robin Newgren, an IRS criminal investigator in
15    Phoenix, attempting to induce the IRS to open a criminal investigation on Plaintiffs.”
16    (Id.) Plaintiffs contend that the subpoena, which seeks “all documents, and
17    correspondence, including electronic transmissions, relating to communications between
18    any IRS agent, or affiliate and any representative of the Tucson Police Department,
19    regarding Eric Gregory Moore [] and/or Patricia Moore [],” would produce evidence
20    relevant to Claim Eight. (Id. at 4.)
21           Plaintiffs argue that Magistrate Judge Bowman wrongly disregarded the relevancy
22    of this evidence to Claim Eight. (Id.) Plaintiffs further argue that Magistrate Judge
23    Bowman clearly erred by determining that “no examination of any kind” would be
24    allowed of Newgren. (Id.) Plaintiffs argue that they should be permitted to depose
25    Newgren as to non-privileged communications and to obtain IRS documents not subject
26    to the law enforcement investigatory privilege and not originating with TPD. (Id. at 6-7).
27    Lastly, Plaintiffs argue that TPD’s disclosure of any law enforcement investigation
28    documents to third parties Newgren and/or IRS waives the law enforcement investigatory


                                                 - 11 -
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 12 of 15



 1    privilege. (Id. at 8.) Plaintiffs attached to their Motion redacted TPD documents and
 2    communications that they claim support their arguments.1 (Doc. 135-1.)
 3           Defendants responded to the Appeal. (Doc. 151.) In response, Defendants contend
 4    that this Court should decline to exercise its discretion to consider two of Plaintiffs’
 5    arguments that were raised for the first time on appeal: the argument that the lawsuit is
 6    not a pretextual attempt to access the open criminal investigation and the argument that
 7    the magistrate judge should have but failed to balance the parties’ interests after
 8    Defendants asserted privilege over the documents in Newgren/IRS’s possession. (Id. at 3-
 9    4.) Defendants contend that Plaintiffs offered no evidence of their “interest” to be
10    balanced in this calculation, and that Magistrate Judge Bowman balanced the parties’
11    interests to the extent it was possible to do so. (Id. at 4.) Lastly, Defendants argue that
12    Plaintiffs’ appeal improperly rehashes arguments that were already raised before and
13    rejected by the magistrate judge, providing five examples of such arguments. (Id. at 4-6)
14           “One of the purposes of Rule 45 is ‘to facilitate access outside the deposition
15    procedure provided by Rule 30 to documents and other information in the possession of
16    persons who are not parties[.]’” Moon, 232 F.R.D. at 636 (citing Advisory Committee
17    Notes to 1991 Amendment). “A nonparty’s failure to timely make objections to a Rule 45
18    subpoena duces tecum generally requires the court to find that any objections have been
19    waived.” Id. However, “in unusual circumstances and for good cause, the failure to act
20    timely will not bar consideration of objections to a Rule 45 subpoena.” Id. Courts have
21    found unusual circumstances where, for instance, the subpoena is overbroad on its face
22    and exceeds the bounds of fair discovery and the subpoenaed witness is a non-party
23    acting in good faith. Id.
24           “Ordinarily a party has no standing to seek to quash a subpoena issued to someone
25    who is not a party to the action unless the party claims some personal right or privilege
26    with regard to the documents sought.” Sec’y of Labor, United States Dep’t of Labor v.
27    1
        Plaintiffs state that the TPD financial crimes unit “closed the investigation without
      referring any criminal charge.” (Doc. 135 at 3.) The record attached to the Motion
28    indicates that the investigation was referred to the IRS, although Plaintiffs are correct that
      the report identifies no specific criminal charge. (Doc. 135-1 at 15.)

                                                  - 12 -
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 13 of 15



 1    Kazu Constr., LLC, No. 16-00077 ACK-KSC, 2017 WL 628455, at *10 (D. Haw. Feb.
 2    15, 2017). “Conversely, a party does not have standing to quash a subpoena on the basis
 3    that the non-party recipient of the subpoena would be subjected to an undue burden when
 4    the non-party has failed to object.” Id. (internal quotation omitted).
 5           The Court finds that Defendants have standing to move to quash the Newgren/IRS
 6    subpoena as to documents and testimony regarding the law enforcement investigation of
 7    the Forgeus fires. Defendants successfully asserted the law enforcement investigatory
 8    privilege over documents and information pertaining to the Forgeus fires (see Doc. 113).
 9    Rule 26(b)(1) of the Federal Rules of Civil Procedure limits discovery to “nonprivileged
10    matter that is relevant to any party’s claim or defense.” The rule precludes discovery of
11    privileged materials. Although Plaintiffs argue that Defendants waived the law
12    enforcement investigatory privilege when they disclosed documents to nonparty
13    Newgren/IRS, they have provided no authority for this contention. Finding a waiver of
14    the privilege in this circumstance would undermine the purpose of the privilege and
15    render it meaningless. Therefore, the Court affirms the granting of the Motion to Quash
16    as to any and all documents, testimony, or information in the possession of Newgren
17    and/or IRS that relate to the ongoing investigation of the Forgeus fires.
18           However, as to any “documents, and correspondence, including electronic
19    transmissions, relating to communications between any IRS agent, or affiliate and any
20    representative of the Tucson Police Department, regarding Eric Gregory Moore [] and/or
21    Patricia Moore []” that do not involve the ongoing investigation of the Forgeus fire and
22    over which the law enforcement investigatory privilege has not been asserted, the Court
23    reverses the granting of the Motion to Quash.
24           To assert the law enforcement investigatory privilege, three requirements must be
25    met: (1) there must be a formal claim of privilege by the head of the department having
26    control over the requested information; (2) assertion of the privilege must be based on
27    actual personal consideration by that official; and (3) the information for which the
28    privilege is claimed must be specified, with an explanation why it properly falls within


                                                  - 13 -
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 14 of 15



 1    the scope of the privilege. In re Sealed Case, 856 F.2d 268, 271 (D.C. Cir. 1988).
 2    Defendants have not successfully asserted the law enforcement privilege regarding any
 3    information or documents not related to the Forgeus fire investigation. The privilege was
 4    not waived with respect to the financial crimes investigation documents; rather, it simply
 5    does not apply to those documents or information because it has not been formally
 6    asserted pursuant to the legal requirements for doing so. Defendants have established no
 7    “personal right or privilege” as to documents or information in the possession of
 8    Newgren/IRS that are not covered by the law enforcement investigatory privilege as
 9    previously defined in this case. Therefore, they lack standing to move to quash the
10    Newgren/IRS subpoena with respect to those materials.
11           If Defendants find that an in camera review or other proceedings are necessary to
12    ensure that the law enforcement investigatory privilege is maintained in the course of
13    disclosure pursuant to this subpoena, they may separately move Magistrate Judge
14    Bowman to conduct such proceedings.
15           Accordingly,
16           IT IS ORDERED THAT:
17           (1) Magistrate Judge Bowman’s Order granting Defendants’ Motion to Quash
18              Plaintiffs’ Subpoena to State Farm Insurance Company (Doc. 114) is affirmed.
19              Plaintiffs’ Appeal (Doc. 117) is denied.
20           (2) Magistrate Judge Bowman’s Order (Doc. 118) granting nonparty City of
21              Tucson’s Motion to Quash Subpoena Issued to Fire Inspector Loya and Notice
22              of Deposition Issued to Officer Jacob Smith (Doc. 118) is affirmed. Plaintiffs’
23              Appeal (Doc. 155) is denied.
24    ....
25    ....
26    ....
27    ....
28    ....


                                                - 14 -
     Case 4:19-cv-00290-RM-LAB Document 192 Filed 07/01/20 Page 15 of 15



 1          (3) Magistrate Judge Bowman’s Order (Doc. 122) granting Defendants’ Motion to
 2             Quash Plaintiffs’ Subpoena to Robin Newgren/Internal Revenue Service is
 3             partially affirmed, as set forth above. The Motion (Doc. 96) is granted with
 4             respect to any and all documents, materials, or information pertaining to the
 5             ongoing criminal investigation of the Forgeus fires, but the Motion is denied in
 6             all other respects. Plaintiffs’ Appeal (Doc. 135) is granted in part and denied
 7             in part, as set forth above.
 8          Dated this 30th day of June, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 15 -
